TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00510-CV


                        Lone Star Laboratory Group, LLC, Appellant

                                                v.

                               Benchmark Specialties, Inc., Appellee


              FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 2019V-075, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lone Star Laboratory Group, LLC and appellee Benchmark Specialties,

Inc. have filed a joint motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Joint Motion

Filed: October 18, 2019